Citation Nr: 1337266	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to August 1969.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The merits of the claim for service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for tinnitus was previously considered and denied by the RO in an April 2004 rating decision.  The Veteran was informed of the decision and of his appellate rights, and he filed a notice of disagreement.  A statement of the case was issued, but he did not file a timely substantive appeal.  

2.  The evidence received since the final April 2004 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.
CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied service connection for tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the April 2004 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Given the favorable disposition to reopen the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.
 

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Analysis

The Veteran submitted a claim for service connection for tinnitus in October 2003, which was denied by the RO in an April 2004 rating decision.  In that decision, the RO found that there was no evidence of tinnitus in the Veteran's service treatment records.  It was also noted that there was no evidence of current tinnitus or a nexus to service.  The Veteran was notified of the decision and of his appellate rights.  He filed a notice of disagreement in May 2004, and a statement of the case (SOC) was issued in May 2005.  However, he did not submit a timely substantive appeal.  Therefore, the April 2004 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103. 

In May 2010, the Veteran filed an application to reopen the claim for service connection for tinnitus.  The evidence received since the April 2004 rating decision includes VA medical records and private medical records.  Notably, VA medical records date din November 2005 show that the Veteran reported experiencing tinnitus at an appointment.  Medical records obtained from Dr. K.K.R. (initials used to protect privacy) also note a past medical history of tinnitus at a July 2004 appointment.  This evidence was not considered at the time of the April 2004 rating decision, and as previously noted, the RO had denied the prior claim, in part, because the evidence did not establish a current diagnosis or disability of tinnitus.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.
 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in July 2010 in connection with his claim; however, that examiner stated that an opinion on the etiology of the Veteran's tinnitus could not be rendered without resorting to mere speculation.  Moreover, the July 2010 examiner did not provide an opinion as to whether or not the Veteran's tinnitus was related to his service-connected bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including symptomatology capable of lay observation.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
  
The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's has tinnitus that is causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his service-connected hearing loss. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


